internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc fip b03 plr-100057-00 date date legend master fund master_trust feeder fund company adviser administrator state date date date a b c dear this responds to your request for a ruling dated date as supplemented submitted by you on behalf of the master fund the feeder fund and the company collectively the taxpayers facts master_trust is a business_trust established in accordance with the laws of the state under an instrument and agreement and declaration of trust dated date the plr-100057-00 declaration of trust on date the master_trust adopted a resolution authorizing the creation of a new series of the master_trust it is intended that the new series will be comprised of the master fund which will receive investments from the feeder fund and other feeder funds that may be created in the future taking into account applicable lookthrough rules the master fund will not have more than partners at any time the master fund is organized as a series of a business_trust established under the laws of the state and will issue one or more series of shares the master fund will make a continuous offering of its shares and will be a non-diversified closed-end management investment_company registered with the securities_and_exchange_commission sec under the investment_company act of act the act the master fund is intended to be classified as a partnership for federal_income_tax purposes the fiscal and taxable_year of the master fund ends on date the feeder fund is a corporation organized as a business_trust under the laws of the state the feeder fund is a continuously offered non-diversified closed-end management investment_company registered with the sec under the act the feeder fund also has registered its shares pursuant to the securities act of as amended since its inception the feeder fund has elected and is operated in such a manner as to qualify as a regulated_investment_company ric under sec_851 and intends to continue to qualify as such the fiscal and taxable_year of the feeder fund ends on date it is intended that the feeder fund will contribute its assets in_kind to the newly formed master fund in exchange for shares of the master fund it is intended that the company will contribute cash in the amount of dollar_figureb to the newly formed master fund in exchange for shares of the master fund the investment objective of the feeder fund is the same as that of the master fund the net assets of the master fund will be the aggregate of all of the net assets of all the respective feeder funds whose assets are invested in the master fund the advisory fee payable by the master fund to the adviser is anticipated not to exceed a percent of the average daily net assets under management the adviser may undertake to limit the total fund operating_expenses of the master fund by waiving all or a portion of the advisory fee payable by the master fund to the adviser or reimbursing expenses of the master fund no advisory fee will be paid_by the feeder fund after its net assets are contributed to the master fund but an administration fee may be paid_by the feeder fund to the administrator the feeder level administrative fee will not cover any portfolio management functions and associated fees or expenses but may cover administrative services such as taking in money depositing money in the master fund and handling the shareholder record-keeping and accounting at the feeder level plr-100057-00 the taxpayers represent as follows the feeder fund has qualified and elected to be treated as a ric under sec_851 since its inception and intends to continue so to qualify the feeder fund is a publicly offered ric as defined in sec_67 and sec_1_67-2t the master fund is a separate_entity that will be treated as a partnership under sec_7701 the master fund will not be classified as a publicly_traded_partnership under sec_7704 the organization of the master fund is being done in a manner to enable it to be classified as a partnership and the allocation provisions governing the master fund are not being enacted to enable beneficial owners of the master fund that are rics to gain a tax advantage that would be unavailable to them under the holding of revrul_89_81 1989_2_cb_226 if they had invested directly in assets held by the master fund except as required by sec_704 and sec_1_704-1 each holder’s allocable share of the master fund’s income will be equal to a proportionate share of each item_of_income includible in the master fund’s gross_income the feeder fund will contribute to the master fund a portfolio of assets that satisfies the diversification requirements of sec_368 for purposes of this test u s government securities are not included within the meaning of securities under sec_368 but are included within the meaning of total assets in sec_368 the master fund will comply in all respects with the capital_account maintenance rules described in sec_1_704-1 under sec_1_704-1 sec_1 b iv g and sec_1_704-1 the master fund will revalue its investment portfolio to the fair_market_value at the close of each day and its security positions will be marked-to-market on a daily basis the revaluations and corresponding allocations of tax items that will be made by each partner will not be made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability any holder liquidating its entire_interest in the master fund will receive a liquidating_distribution equal to its positive book capital_account balance the master fund will allocate tax gains and losses among partners in a manner that takes into account each partner’s share of the variation between the total adjusted tax bases of master fund’s securities and the total book_value of those securities the methodology used for maintaining capital and tax accounts will comply with the requirements of sec_704 and sec_704 and the regulations thereunder no holder of a beneficial_interest in the trust will receive an allocation which would create or increase a deficit balance in such plr-100057-00 holder’s book capital_account and if such an allocation is unexpectedly made to such holder a special_allocation shall be made to such holder to eliminate such deficit for purposes of determining the required_distribution under a each holder of a beneficial_interest in the master fund that is a ric will account for its share of partnership items of income gain loss and deduction as they are taken into account by the master fund as required by revrul_94_40 1994_1_cb_274 the master fund will qualify as a securities_partnership for purposes of the definition provided in sec_1_704-3 substantially_all of the property of the master fund will consist of qualified_financial_assets within the meaning of sec_1_704-3 the master fund will maintain sufficient records to enable it and its holders to comply with the requirements of sec_704 and sec_737 as of date the assets of the feeder fund had an aggregate built-in_loss of approximately dollar_figurec and no capital_loss carryovers law and analysis ruling_request under sec_851 and sec_851 sec_851 of the code provides that certain requirements must be satisfied in order for a domestic_corporation to be taxed as a ric and thereby to be exempt from the corporate level tax on most income sec_851 of the code provides that to qualify as a ric at least percent of a corporation's gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to the business of investing in such stocks securities or currencies sec_851 of the code requires that in order to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation's total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of any one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer plr-100057-00 sec_851 of the code provides that in order to qualify as a ric not more than percent of the corporation’s total assets may be invested in the securities other than government securities and the securities of other rics of any one issuer or of two or more issuers that the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_702 of the code provides that the character of items stated in sec_702 that are included in a partner's_distributive_share shall be determined as if such items were realized directly from the source from which they were realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include that partner's_distributive_share of the gross_income of the partnership section n of the technical_and_miscellaneous_revenue_act_of_1988 added a sentence to the flush language of sec_851 of the code that states that income derived from a partnership or trust shall be treated as satisfying the percent test of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust that would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includable in a partner's_distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k of the code a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a separate_entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess h_r rep no 83d cong 2d sess in order for a holder to qualify as a ric under the diversification tests of sec_851 of the code the aggregate approach will have to be applied to each holder's partnership_interest in a series as an aggregate each holder will be entitled to take into account its share of the individual items of income and assets of the series revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 of the code required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock plr-100057-00 and real_estate be valued at their fair market values and that other assets be valued at their adjusted bases the issue presented in the ruling is whether for purposes of sec_805 the life_insurance company's interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other_property for purposes of sec_805 of the code the ruling cites sec_705 and sec_741 both of which generally treat an interest in a partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 of the code and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the holders the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric's interest in a partnership be viewed as a direct investment in the partnership's assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the test set out in sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements sec_1_856-3 of the regulations provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items plr-100057-00 of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if the trust owns a 30-percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is the shorter thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 of the code the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of assets without the imposition of corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits based on the information and representations submitted we rule that the feeder fund will be deemed to own a proportionate share of the assets of the master fund and will be deemed to be entitled to the income of the master fund attributable to that share for purposes of determining whether the feeder fund satisfies the requirements of sec_851 and sec_851 for purposes of these sections the interest of the feeder fund in the master fund shall be determined in accordance with the feeder fund's capital interest in the master fund ruling requests under sec_704 sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss plr-100057-00 under sec_704 a partnership must allocate income gain loss and deductions with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of contribution this allocation must be made using any reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property pursuant to sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_1_704-3 indicates that sec_704 generally applies on a property-by- property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 sec_1_704-3 identifies the approach that the master fund will use for aggregating reverse sec_704 gains as generally reasonable once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded personal_property for purposes of the straddle rules the aggregate approaches described in sec_1_704-3 generally apply only to reverse sec_704 allocations thus a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by plr-100057-00 contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or by letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in this case the burden of making sec_704 allocations separate from reverse sec_704 allocations is represented to be substantial the master fund will receive large contributions of securities unless the commissioner permits the master fund to aggregate sec_704 gains and losses with reverse sec_704 gains and losses it will have to track pre-contribution unrealized gains and losses on a property-by-property basis largely nullifying the benefits of the aggregate approach for making reverse sec_704 allocations furthermore the common investment objectives among the holders of interests in the master fund the size of their investments and the characteristics of the assets contributed by each to the master fund reduce the likelihood of abuse of an aggregate approach after applying the relevant law to the facts presented and the representations made we conclude that the master fund may aggregate built-in gains and losses from qualified_financial_assets contributed to it by the feeder fund with built-in gains and losses from revaluations of qualified_financial_assets held by master fund for purposes of making sec_704 and reverse sec_704 allocations in addition we conclude that the master fund’s method of making sec_704 and reverse sec_704 allocations is reasonable within the meaning of sec_1_704-3 we further conclude that the master fund may aggregate built-in gains and losses from qualified_financial_assets contributed by future partners with built-in gains and losses from revaluations of qualified_financial_assets held by the master fund for purposes of making sec_704 and reverse sec_704 allocations and that the master fund’s method of making these allocations are reasonable within the meaning of sec_1_704-3 to the extent that the future partners are qualified contributors a qualified contributor is a partner for which the following conditions are satisfied the partner is registered under the investment_company act of as amended and would be considered a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1_67-2t the contribution is made and accepted for valid business purposes and not made primarily for tax-motivated reasons other than the fact that the contribution to the master fund is tax-free and to the extent the master fund relies on this ruling for the contribution it will document any such contribution on its tax_return filed subsequent to the contribution except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the plr-100057-00 code specifically no opinion is expressed concerning i whether the feeder fund qualifies as a ric that is taxable under subchapter_m part i of the code ii the aggregation of built-in gains and losses from assets contributed to the master fund except as detailed above and iii whether any transfer to the master fund is taxable under sec_721 or on the representation that the master fund is not a publicly_traded_partnership this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent further except as specifically ruled upon above no opinion is expressed or implied regarding the federal_income_tax consequences of the transactions described above to any taxpayer other than the feeder fund that is now or may become a holder of an interest in the master fund a copy of this letter should be attached to the federal_income_tax return of the feeder fund for every taxable_year in which it participates in the arrangement described in this letter sincerely acting associate chief_counsel financial institutions and products by alice m bennett chief branch enclosure copy
